Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-5 and 22, drawn to a liquid discharge method of using a liquid discharge head, wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the first potential and the second potential, the second potential being to be applied after the first potential, and the third potential being to be applied after the second potential.
II. 	Claims 6 and 9-15, drawn to a liquid discharge method of using a liquid discharge head, wherein in the acquisition step, the angle of the discharge direction of the liquid discharged from the nozzle with respect to the reference direction is acquired as the recording condition, in the driving step, a first drive pulse is applied to the drive element when the angle acquired in the acquisition step is a first angle, and a second drive pulse different from the first drive pulse is applied to the drive element when the angle acquired in the acquisition step is a second angle different from the first angle.
III. 	Claims 16-21, drawn to a liquid discharge method of using a liquid discharge head comprising a determination step of determining one drive pulse based on the recording condition to be applied in the driving step, among a plurality of the drive pulses, wherein the drive pulse includes a plurality of changeable factors including at least a first factor and a second factor different from the first factor, further comprising a storing step of storing waveform information in a storage unit in a state where the waveform information is associated with identification information of the liquid discharge head, the waveform information indicating a waveform of the one drive pulse determined in the determination step.
IV. 	Claim 7, drawn to a liquid discharge method of using a liquid discharge head, wherein in the acquisition step, the drive frequency of the drive element is acquired as the recording condition, in the driving step, a first drive pulse is applied to the drive element when the drive frequency acquired in the acquisition step is a first drive frequency, and a second drive pulse different from the first drive pulse is applied to the drive element when the drive frequency acquired in the acquisition step is a second drive frequency different from the first drive frequency.
V. 	Claim 8, drawn to a liquid discharge method of using a liquid discharge head, wherein in the acquisition step, the aspect ratio of the distribution of the liquid discharged from the nozzle is acquired as the recording condition, in the driving step, a first drive pulse is applied to the drive element when the aspect ratio acquired in the acquisition step is a first aspect ratio, and a second drive pulse different from the first drive pulse is applied to the drive element when the aspect ratio acquired in the acquisition step is a second aspect ratio different from the first aspect ratio.


Inventions I-V are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each invention is clearly not overlapped and variant to that of each if the other inventions. 
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853